        Case 1:20-cv-05018-ELR Document 26 Filed 12/16/20 Page 1 of 2




         IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

GEORGIA REPUBLICAN PARTY,                 *
INC., et al.,                             *
                                          *
             Plaintiffs,                  *
                                          *
       v.                                 *         1:20-CV-05018-ELR
                                          *
BRAD RAFFENSPERGER, in his                *
official capacity as the Secretary of     *
State of Georgia, et al.,                 *
                                          *
             Defendants,                  *
                                          *
DEMOCRATIC PARTY OF                       *
GEORGIA and DSCC,                         *
                                          *
              Intervenor-Defendants.      *
                                          *
                                     _________

                                   ORDER
                                   _________

      Presently before the Court is the Parties’ “Joint Proposed Hearing Schedule”

[Doc. 24] for the December 17, 2020 hearing on Plaintiffs’ “Emergency Motion for

Temporary Restraining Order and Preliminary Injunction.” [Doc. 2]. Upon review,

the Court GRANTS the Parties’ motion. [Doc. 24].
 Case 1:20-cv-05018-ELR Document 26 Filed 12/16/20 Page 2 of 2




SO ORDERED, this 16th day of December, 2020.



                                   ______________________
                                   Eleanor L. Ross
                                   United States District Judge
                                   Northern District of Georgia




                               2
